Citation Nr: 0422726	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  04-15 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

1.  Whether there was clear and unmistakable error in the 
rating decision of
May 22, 1993, which awarded service connection for bilateral 
tinnitus and assigned a 10 percent disability evaluation.

2.  Entitlement to separate compensable evaluations for 
tinnitus in each ear, currently assigned a 10 percent 
evaluation for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The veteran served on active duty from May 1988 to May 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision from the 
Anchorage, Alaska, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board notes that the veteran's current address is 
apparently in Phoenix, Arizona (based upon an item of 
February 10, 2004, correspondence), although an address in 
Anchorage, Alaska, was previously used by VA (from an item of 
April 2, 2003, correspondence).  It is not clear whether this 
is a permanent address change or simply a temporary change of 
mailing address.  Nevertheless, it appears that the RO in 
Anchorage, Alaska, has maintained jurisdiction of this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.


REMAND

In correspondence dated on May 6, 2004, the veteran was 
notified that his case was being certified to the Board and 
that he had 90 days from the date of the letter to take 
various actions, including requesting a Board hearing.  On a 
VA Form 9, Appeal to the Board of Veterans' Appeals, received 
by the RO in Anchorage, Alaska, on April 12, 2004, the 
appellant requested a Board hearing to be held at a local VA 
office.  In light of the veteran's recent address change from 
Anchorage, Alaska, to Phoenix, Arizona, it was not clear, 
from the correspondence, at which RO the veteran wishes to 
have his hearing scheduled.   Further, it is not clear from 
the correspondence whether a videoconference or in-person 
hearing would be preferred.  Nevertheless, to this point, 
there is no indication that a hearing has been scheduled or 
held.  

Considerations of due process mandate that the Board may not 
proceed with appellate review of the appellant's claims 
without affording him an opportunity for a personal hearing 
at his request.  Therefore, a remand is required for the 
scheduling of an appropriate hearing.  See 38 U.S.C.A. § 
7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2003). 

Accordingly, this case is REMANDED for the following:

The RO should ascertain the 
veteran's preference with respect to 
his requested Board hearing, i.e., 
(1) the RO in Anchorage, Alaska, or 
the RO in Phoenix, Arizona, and (2) 
whether he desires a videoconference 
or in-person hearing.  Then the 
veteran should be scheduled for a 
hearing with a Veterans Law Judge, 
in accordance with his request.  
Appropriate notification of the 
hearing should be given to the 
veteran, and that notification 
should be documented and associated 
with the claims folder.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the appellant until he is 
notified by the RO.  The purpose of this remand is to afford 
the veteran due process of law.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).



